Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-17, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-14 are directed towards a system, claims 15-17 are directed to a non-transitory computer readable storage medium (i.e., manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 

	Claims 1, and 15 are substantially similar and recite a judicial exception illustrated by:
	receive existing wait times of a plurality of attractions of a theme park;
determine a wait time value based on a relationship between an existing wait time of an individual attraction of the plurality of attractions and an existing total wait time of the plurality of attractions;
generate a wait time recommendation for the individual attraction of the plurality of attractions based on a comparison of the wait time value and a wait time threshold value of the individual attraction of the plurality of attractions; and
communication circuitry configured to send an indication of the wait time recommendation to a wait time recommendation software application of an electronic device.
	As such, the abstract idea illustrated comprises functions and limitations associated with comprise transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., determining a wait time value and generating a recommendation wait time in order to display the wait time recommendation to a patron).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises mathematical concepts, certain methods of organizing human activity and mental processes.
	Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with the claimed scores, weights, and ranking. Additionally, the Examiner notes the 
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to functions associated with transmitting/receiving and analyzing data associated with patron activities within a theme park (i.e., determining receiving existing wait times, determining a wait time value based on a relationship between an existing wait time of an individual attraction of the plurality of attractions and an existing total wait time of the plurality of attractions and generating a wait time recommendation to be transmitted to a patron. ). 
	Additionally, the abstract idea illustrated above is similar to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis.
	As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., determining receiving existing wait times, determining a wait time value based on a relationship between an existing wait time of an individual attraction of the plurality of attractions and an existing total wait time of the plurality of attractions and generating a wait time recommendation to be transmitted to a patron. ). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, 
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented method, one or more computer-readable storage media collectively storing computer-executable instructions that, when executed by one or more computer systems, configure the one or more computer systems to collectively perform operations, a computing device comprising a memory configured to store computer-executable instructions and a processor in communication with the memory configured to execute the computer-executable instructions, and a computing device of a user in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system as being comprised of generic components and computing devices connected via one or more networks (Figure 1) (see, generally, 0026).
the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2, 11, 14 merely further embellishes the abstract idea as related to providing data. The claim does not add anything beyond the abstract idea. The claims do not add anything beyond the abstract idea.
Claims 3-6, 9-10, 16-17  merely further embellish the abstract idea as related to the description of the wait time value and wait time recommendation.  The claims do not add anything beyond the abstract idea.

	Claim 7-8, 12-13 merely further embellishes the abstract idea as related to the context data. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-17 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US Patent 2012/0116789).

Regarding claim 1, Boss discloses a wait time recommendation system (abstract) comprising: 
a processor ([020] processor); 
a memory storing instructions that, when executed by the processor ([020] “:These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”), cause the processor to: 
receive existing wait times of a plurality of attractions of a theme park ( Figures 1, 4 and [0024] At 104 an attractions management system monitors customer loading within the facility, for example total real-time attendance within the facility, current wait times and/or other queue size attributes (numbers of patrons, etc.) at each of the attractions within the facility, and also future loading expected from advance ticket sales. [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits);
determine a wait time value based on a relationship between an existing wait time of an individual attraction of the plurality of attractions and an existing total wait time of the plurality of attractions (Figures 1, 4 and [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue 
generate a wait time recommendation for the individual attraction of the plurality of attractions based on a comparison of the wait time value and a wait time threshold value of the individual attraction of the plurality of attractions ( Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc. [0040] At 246 premium admission customers are notified of the short queue priority in advance of normal admission customers as a function of a priority of premium admission payment status, for example, first premium admission customers, secondly normal customers; or only premium customers, etc. At 248 the attractions management system determines acceptances and rejections of pending prioritized short queue offers, and also tracks expirations of pending offers, and uses this feedback for another iteration of short queue notification dependent on priority at 246, for example in some embodiments extending the offer to normal admission customers in a second round after a first round offer to only premium customers, perhaps dependent upon an elapsed time to give premium customers a head start. After the process loops through iterations based on premium admission status at 246-248, queue loads are reassessed at 250 and 
communication circuitry configured to send an indication of the wait time recommendation to a wait time recommendation software application of an electronic device (Figures 1, 4 and [0040] At 246 premium admission customers are notified of the short queue priority in advance of normal admission customers as a function of a priority of premium admission payment status, for example, first premium admission customers, secondly normal customers; or only premium customers, etc. At 248 the attractions management system determines acceptances and rejections of pending prioritized short queue offers, and also tracks expirations of pending offers, and uses this feedback for another iteration of short queue notification dependent on priority at 246, for example in some embodiments extending the offer to normal admission customers in a second round after a first round offer to only premium customers, perhaps dependent upon an elapsed time to give premium customers a head start. After the 
Regarding claim 2, Boss discloses: 
wherein the communication circuitry is configured to push the indication as a notification to the wait time recommendation software application when the wait time recommendation comprises indicating that the existing wait time of the individual attraction is shorter than expected (Figures 1, 4 and [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc. See also [042]-[045]).
Regarding claim 3, Boss discloses:
wherein the wait time value is a ratio of the existing wait time of the individual attraction to the existing total wait time of the plurality of attractions or a percentage of the existing total wait time represented by the existing wait time individual attraction (Figures 1, 4 and [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short 
Regarding claim 4, Boss discloses:
wherein the wait time recommendation is that the existing wait time of the individual attraction is shorter than expected based upon determining that the ratio or percentage is below the wait time threshold value (Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc.  See also [042]-[045]).
Regarding claim 5, Boss discloses:
wherein the wait time recommendation is that the existing wait time of the individual attraction is longer than expected based upon determining that the ratio or percentage is above the wait time threshold value  (Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or 
Regarding claim 6, Boss discloses:
wherein the wait time threshold value of the individual attraction is derived from a second relationship between historical total wait times of the plurality of attractions and historical wait times of the individual attraction (Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc.  See also [042]-[045]) .
Regarding claim 7, Boss discloses:
wherein the processor is configured to receive context information, and wherein a subset of the historical total wait times of the plurality of attractions are used to determine the second relationship, wherein the subset is selected based on the context information ([0041] Thus, scheduling systems for customers at amusement parks, museums and other venues may provide customers with real-time notifications of attractions which have optimal wait times. Systems allow customers at an amusement park to enjoy more rides with less wait times and optimize wait times based on the customers propensity to pay more or less at any given time, creating pluralities of short-term "spot markets" during an admission time frame (day, weekend, etc.) allowing the system to optimize revenue and provide proportionate entertainment value based on the amount the customer paid for a ticket. Embodiments further describe dynamic payment systems that may stretch out an amount paid over the 
Regarding claim 8, Boss discloses:
wherein the context information comprises a day of the week, wherein the subset of the historical wait times is selected based on the day of the week ([0041] Thus, scheduling systems for customers at amusement parks, museums and other venues may provide customers with real-time notifications of attractions which have optimal wait times. Systems allow customers at an amusement 
Regarding claim 9, Boss discloses:
wherein the wait time threshold value of the individual attraction comprises a short wait time threshold value, wherein the wait time recommendation is that the existing wait time of the individual attraction is shorter than expected upon determining that the wait time value is below the short wait time threshold value (Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc.  See also [042]-[045], [051]-[052]).
Regarding claim 10, Boss discloses:
wherein the wait time threshold value of the individual attraction comprises a long wait time threshold value, wherein the wait time recommendation is that the existing wait time of the individual attraction is longer than expected upon determining that the wait time value is above the long wait time threshold value (Figures 1, 4 and [025], [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a customer is offered an opportunity to purchase a regular admission or a premium admission affording queue priority benefits. At 242 an attractions management system monitors queue loads at one or more attractions within a facility and at 244 identifies a short queue opportunity, for example a queue length/load or wait time that is shorter than historically typical for that queue or similar attraction queues, or wherein a priority queue is itself short for an attraction with bifurcated normal and priority queues, etc.  See also [042]-[045], [051]-[052]).
Regarding claim 11, Boss discloses:
wherein the mobile device is configured to communicate user context information to the processor, wherein the processor is configured to generate the wait time recommendation based in part on the user context information ([0041] Thus, scheduling systems for customers at amusement parks, museums and other venues may provide customers with real-time notifications of attractions which have optimal wait times. Systems allow customers at an amusement park to enjoy more rides with less wait times and optimize wait times based on the customers propensity to pay more or less at any given time, creating pluralities of short-term "spot markets" during an admission time frame (day, weekend, etc.) allowing the system to optimize revenue and provide proportionate entertainment value based on the amount the customer paid for a ticket. Embodiments further describe dynamic payment systems that may stretch out an amount paid over the duration of a facility engagement and allow a real-time bidding method to optimize a customer's ability to selectively receive concentrated entertainment services through separate, discrete transactions at different specific times during their engagement of the facility services. [0045] Systems also allow for a customer to pay for services gradually, throughout the day rather than paying a set price for a ticket at the beginning of the visit, offering the customer the opportunity to pay individual short queue fees and move to a preferred customer entrance for each of a plurality of individual short queue opportunities identified with respect to the attraction(s). This embodiment does more than deduct $X per unit of time uniformly throughout the day, but rather allows the customer to concentrate payments for specific services/rides/attractions when it's most beneficial to the customer. For example, a typical prior art facility may require a customer to pay an entrance fee of $80 which allows unlimited use of the park for the day, or a set fee for each ride or attraction. In contrast, systems according to the present invention enable a new payment method which allows the user to pay variable amounts for each attraction or ride based on the customer's willingness to obtain preferential treatment. In one example, for an attraction that typically 
Regarding claim 12, Boss discloses:
wherein the user context information comprises one or more user attraction preferences associated with the plurality of attractions, wherein the processor is configured to send the wait time recommendation to the mobile device when the individual attraction is associated with the user attraction preferences ([0041] Thus, scheduling systems for customers at amusement parks, museums and other venues may provide customers with real-time notifications of attractions which have optimal wait times. Systems allow customers at an amusement park to enjoy more rides with less wait times and optimize wait times based on the customers propensity to pay more or less at any given time, creating pluralities of short-term "spot markets" during an admission time frame (day, weekend, etc.) allowing the system to optimize revenue and provide proportionate entertainment value based on the amount the customer paid for a ticket. Embodiments further describe dynamic payment systems that may stretch out an amount paid over the duration of a facility engagement and allow a real-time bidding method to optimize a customer's ability to selectively receive concentrated entertainment services through separate, discrete transactions at different specific times during their engagement of the facility services. [0045] Systems also allow for a customer to pay for services gradually, throughout the day rather than paying a set price for a ticket at the beginning of the visit, offering the customer the opportunity to pay individual short queue fees and move to a preferred customer entrance for each of a plurality of individual short queue opportunities identified with respect to the attraction(s). This 
Regarding claim 13, Boss discloses:
wherein the user context information comprises a user location ( [0044] In one example, a facilities management system may notify a preferred customer ahead of other customers that a ride near the preferred customer's current location has a low wait time, as a function of the premium paid by that customer, because that customer paid 50% more and, as such, put themselves ahead (in notification) of everyone that paid a normal or discounted price for their entrance fee. [0047] Some embodiments comprise a dynamic "spot market" class of service scheduling, and/or a static class of service scheduling, and notification processes or systems which function to notify customers based on their class of service, their physical location within a facility with respect to relevant attractions and amenities, and real-time queues for any given venue/ride/attraction. Some examples comprise tracking systems that track geographic positioning of a customer (for example, tracking a device, token or 
Regarding claim 14, Boss discloses:
wherein the wait time recommendation software application is configured to: display a plurality of wait times, wherein each wait time of the plurality of wait times is associated with a respective attraction of the plurality of attractions; and display that the existing wait time of the individual attraction is shorter than expected, longer than expected, or as expected based on the wait time recommendation using a graphical or text-based marker ([025], [040], [041], [043], [044], [054], 055], [056]).
Regarding claim 15, Boss discloses a tangible, non-transitory, computer-readable medium, comprising instructions for generating a wait time recommendation for an attraction of a plurality of attractions of a theme park that, when executed by a processor ([006], [016-017]), cause the processor to: 
receive a total wait time for the plurality of attractions of the theme park ( Figures 1, 4 and [0024] At 104 an attractions management system monitors customer loading within the facility, for example total real-time attendance within the facility, current wait times and/or other queue size attributes (numbers of patrons, etc.) at each of the attractions within the facility, and also future loading expected from advance ticket sales. [0039] FIG. 4 illustrates another embodiment or variation of the process of FIG. 1 that provides for prioritized queuing as a function of differentiated fees. At 240 a ; 
receive a wait time for the attraction of the plurality of attractions ([0024] At 104 an attractions management system monitors customer loading within the facility, for example total real-time attendance within the facility, current wait times and/or other queue size attributes (numbers of patrons, etc.) at each of the attractions within the facility, and also future loading expected from advance ticket sales. At 106 the attractions management system identifies a queue load diminishment relative to an expected queue load (for example, noting a low queue size resulting in immediate or relatively quick customer servicing, or in a reduction of total maximum facility or queue loading) and at 108 updates the information as to the amount of reduced queue loading achievable by a customer paying the higher admission fee for further iterations and offers to potential customers at 102. [048], [051], [052].);
compare the wait time or a wait time value for the attraction to a threshold value associated with the attraction, wherein the wait time value is based on the total wait time and the wait time for the attraction ([025], [0053] In another embodiment, a park scheduling system may sort customers in priority order based on class of service purchased or allocated, for example with higher premium admission or affinity club member classes (frequent flier accounts, etc.) at the top. If using dynamic spot markets, then the system may loop through the queue lengths and determine an appropriate target fee to achieve the next higher class. The system may thus compare current queue lengths for all current rides and identify system definable variances in queue lengths, and for any queue that is relatively shorter (for example, in comparison to the surrounding attractions) identify all customers within a certain proximity (for example, within a surrounding boundary value of X rides away from a target ride or Y feet away from the target ride, etc). [0055] The systems may either monitor the notified customers for GPS location to see if they are responding to the invitation or receive a response directly from the ; and 
send a notification based on the comparison ([0054] For all customers found within the surrounding boundary, the system may sort the list in priority order based on class of service. Depending on the amount of discrepancy between the queue lengths, the system may identify the first N users in a prioritized list and begin notifying them. The notification list may be optionally augmented with user preferences, based on indicated or historic preference data, as well as individual or group data (family history, organization patterns and trends, etc.) [0055] The systems may either monitor the notified customers for GPS location to see if they are responding to the invitation or receive a response directly from the customer of their intent to accept or not accept a proffered invitation. Based on monitored .
Regarding claim 16, Boss discloses
wherein the instructions cause the processor to determine the wait time value by dividing the wait time for the attraction by the total wait time for the plurality of attractions ( [0025] At 110 the attractions management system notifies selected customers or potential customers of the queue load diminishment identified at 106 as a function of customer metadata, which includes notice of customer loading diminishment realized and/or an immediate or future opportunity to benefit from the said diminishment if the customer has purchased the dynamic premium admission at 102, an updated offer if the customer has instead purchased the normal admission at 102, and/or a solicitation to a customer who has not yet purchased any admission as to the current dynamic premium admission terms and . 
Regarding claim 17, Boss discloses
wherein the instructions cause the processor to: receive an expected wait time for the attraction; and determine the threshold value based on dividing an average historical wait time for the attraction by an average historical total wait time for the plurality of attractions ([0025] At 110 the attractions management system notifies selected customers or potential customers of the queue load diminishment identified at 106 as a function of customer metadata, which includes notice of customer loading diminishment realized and/or an immediate or future opportunity to benefit from the said diminishment if the customer has purchased the dynamic premium admission at 102, an updated offer if the customer has instead purchased the normal admission at 102, and/or a solicitation to a customer who has not yet purchased any admission as to the current dynamic premium admission terms and associated facility customer loading, for example wherein the updated benefit now meets a minimum .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaffe (US 2019/0340544) Trip Planning and Implementation- a method for providing recommended itineraries for trip of user.
Schwartz (US 2016/0055429) Virtual Queuing System and Method- Virtual queue system for managing queuing for attractions in an amusement park.
Stenzler (US 2015/0336013) OPTICAL TRACKING SYSTEM FOR AUTOMATION OF AMUSEMENT PARK ELEMENTS-  methods and equipment used to enable tracking of elements in a variety of contexts through a dynamic signal to noise ratio tracking system.
Backer (WO 2015/148695) QUEUE AND RESERVATION MANAGEMENT SYSTEM- A computer implemented method for controlling a queue for services including providing a user with a software application for use with a device that can send the device's location, receiving at the server the location of the user's device, maintaining a virtual queue with the server, and sending a request to the user's device for the user to join the queue when the user's device is within a predetermined space.
Heaven (US 2014/0132400) MOBILE APPLICATION FOR AN AMUSEMENT PARK OR WATERPARK-  the present invention relates to mobile software applications related to a waterpark or an amusement park and their attractions.
Ohwada, H., Okada, M., & Kanamori, K. (2013). Flexible route planning for amusement parks navigation- This paper describes flexible route planning for amusement parks (e.g. Disneyland) navigation. Unlike conventional shortest path finding, we provide several types of algorithms that consider waiting time estimation in real time, exploit the reservation facility of an attraction such as Fast Pass in Disneyland, and balance a series of enjoyment types such as excitement or relaxation. These features extend Dikstra's shortest path algorithm to be more flexible and dynamical. We have developed a navigation tool as a Web application in which users select their interesting attractions and then the application suggests reasonable and enjoyable routes. The experiment was conducted to show the performance of this application focusing on well-known attractions in Tokyo Disneyland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689